Title: [Diary entry: 16 March 1787]
From: Washington, George
To: 

Friday 16th. Mercury at 40 in the Morning—64 at Noon and 60 at Night. Clear, warm, and very pleasant all day with but little Wind and that Southerly. Rid to all the Plantations, to the Mill and to the Ditchers. The last began to ditch on both sides the New Meadow at the ferry—Plowing and sowing as usual at all the other places. Mrs. Jenifer and the two Miss Craiks went away yesterday and Mr. Porter who came here last Night left it before breakfast this Morning. Mr. Griffith came in the evening and stayed all Night.